Citation Nr: 0700145	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the decedent's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The decedent had recognized guerrilla service and regular 
Philippine Army service from August 1944 to June 1946.  The 
decedent died in June 1990.  The appellant is claiming 
benefits as the decedent's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and September 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant submitted notices of 
disagreement with the rating decisions in August and October 
2004.  She was issued statements of the case in October and 
November 2004.  In a September 2005 letter, the RO informed 
the appellant that her appeal was being certified to the 
Board.  While the appellant submitted numerous written 
statements between October 2004 and September 2005, none 
appears to indicate her intent to appeal her claims to the 
Board.  However, since the appellant has already been 
informed that her claims have been certified to the Board, 
and in the interest of fairness, we will accept her February 
2005 written statement as signifying her intent to appeal 
both of her claims to the Board.


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied service 
connection for cause of death.  The appellant was notified of 
this decision in November 2002 and did not initiate an 
appeal.  Until the present time, that was the last final 
rating decision denying the claim for service connection for 
cause of death on any basis.

2.  The evidence added to the record since the October 2002 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

3.  The decedent was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding his death, nor was he rated totally 
disabled continuously after his discharge from service in 
June 1946 for a period of not less than 5 years immediately 
preceding death.  He was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 2002 rating decision 
wherein the RO denied service connection for the cause of the 
decedent's death is not new and material; thus, the claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In April 2002 and June 2004 letters, the RO informed the 
appellant of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claims.  The June 2004 letter also specifically asked the 
appellant to provide "any evidence in your possession that 
pertains to your claim".  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the above letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided ample 
opportunities to submit additional evidence.  Following the 
VCAA letters, the October and November 2004 SOCs, and the 
January 2005 SSOC were issued, each of which provided the 
appellant with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claims for 
compensation are being denied, any such questions are moot.

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Such notice was provided in 
the June 2004 letter to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim of entitlement to service connection 
for the cause of the decedent's death was denied via an 
October 2002 rating decision.  The appellant did not file a 
timely notice of disagreement to initiate an appeal.  Thus, 
the October 2002 rating decision was final.

The evidence of record at the time of the October 2002 rating 
decision included the decedent's service records, a May 1990 
medical certificate showing diagnoses of hypertensive 
cardiovascular disease and cerebrovascular accident in 
February 1990, the decedent's July 1990 death certificate, 
and private hospitalization records dated in May and June 
1990, showing diagnoses of cerebrovascular accident, 
hemiparesis, pulmonary tuberculosis, and seizures.  Also of 
record is a March 2002 written statement from the appellant, 
in which she stated that while the death certificate listed 
cardiorespiratory arrest and hypertension as the causes of 
her husband's death, she believed another significant cause 
was pulmonary tuberculosis.

The October 2002 rating decision indicates that service 
connection for the cause of the decedent's death was denied 
because there was no evidence that the cause of the 
decedent's death, cardiorespiratory arrest due to 
hypertension, was related to his military service.  While the 
appellant contended that her husband's death was also due to 
pulmonary tuberculosis, it was not listed on the death 
certificate.  Additionally, service connection for pulmonary 
tuberculosis and a cardiovascular condition was denied in a 
June 1982 rating decision.  Other than the appellant's 
contentions, there was no evidence that the diseases which 
led to the decedent's death had their origin in service or 
within one year after service.  Furthermore, there was no 
medical opinion to link the decedent's death with military 
service.

Evidence added to the claims file after the October 2002 
rating decision includes numerous written statements from the 
appellant, in which she asserts that pulmonary tuberculosis 
was also a contributing factor to her husband's death.  She 
specifically stated in February 2005 that she could attest to 
the fact that her husband developed pulmonary tuberculosis 
within three years of his separation from service.  Finally, 
she submitted a November 1997 medical certification belonging 
to the decedent's niece.  The written statement indicates 
that the decedent's niece was diagnosed with pulmonary 
tuberculosis prior to her death, and this disease contributed 
to her death.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the decedent's death.  While the written statements and 
November 1997 medical certification are new in that they were 
not of record at the time of the previous decision, they are 
not material because they do not relate to an unestablished 
fact necessary to substantiate the appellant's claim.  In 
this regard, these written statements do not, nor does any of 
the additional evidence submitted in connection with the 
claim to reopen, demonstrate that the decedent died of a 
disease associated with his military service.

Specifically, the appellant's written statements are 
essentially duplicative of her previous written statements 
asserting that pulmonary tuberculosis contributed to her 
husband's death.  In addition, the medical certification 
belongs to a person other than the decedent.  Therefore, it 
is not material evidence, in that it does not apply to the 
decedent's medical history.

With regard to the assertions of the appellant that her 
husband's death is related to his military service, we 
certainly respect her right to offer her opinion, but she is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for the cause of the decedent's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).

III.  DIC under 38 U.S.C.A. § 1318

If the decedent's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Benefits are payable to the surviving spouse where it is 
shown that the veteran's death was not the result of willful 
misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; or (2) 
was rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service; or (3) the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).  The implementing 
regulation is at 38 C.F.R. § 3.22 (2006) (as previously 
amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000).

Evaluating this claim under the above law, the Board notes 
the decedent was not a prisoner of war, he died more than 10 
years following his separation from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for cause of death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


